EXHIBIT 10.1

 

INCENTIVE STOCK OPTION TO PURCHASE SHARES OF COMMON

STOCK UNDER THE HARVARD BIOSCIENCE, INC.

2000 STOCK OPTION AND INCENTIVE PLAN

 

                   Shares

 

 

(Option Issuance Date)

 

Pursuant to the Harvard Bioscience, Inc. 2000 Stock Option and Incentive Plan
(the “Plan”), Harvard Bioscience, Inc., a Delaware corporation (including its
successors, the “Company”), hereby grants to                            (the
“Optionee”) an option to purchase (the “Option”) prior to the tenth (10th)
anniversary of the date hereof (the “Expiration Date”), at an exercise price per
share of $         all or any of             shares of Common Stock, $.01 par
value, of the Company (the “Shares”), subject to the terms and conditions set
forth herein and in the Plan (the “Agreement”).  This Option is intended to be
an Incentive Stock Option granted under the Plan. 

 

1.             Vesting Schedule.  No portion of this Option may be exercised
until such portion shall have vested.  Except as set forth below and subject to
the terms and conditions set forth below, this Option shall be vested and
exercisable with respect to the following number of Shares on the dates
indicated:

 

Cumulative
Number of
Shares Exercisable

 

Vesting Date

 

 

 

 

 

        (25%)

 

 

 

 

 

 

 

        (50%)

 

 

 

 

 

 

 

        (75%)

 

 

 

 

 

 

 

        (100%)

 

 

 

 

Once vested, this Stock Option shall continue to be exercisable at any time or
times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

2.             Manner of Exercise.             The Optionee may exercise the
Option only in the following manner: From time to time prior to the Expiration
Date, the Optionee may give written notice to the Company of any election to
purchase some or all of the vested Shares purchasable at the time of such
notice.  Said notice shall specify the number of vested Shares to be purchased
and shall be accompanied by payment therefor in cash, certified check, bank
check or wire transfer, in U.S. funds, payable to the order of the Company in an
amount equal to the purchase price of such Shares, or with the consent of the
Board of Directors of the Company or a designated committee thereof
(collectively, the “Board”) (i) by delivery to the Company of

 

--------------------------------------------------------------------------------


 

shares of its Common Stock (including shares of Common Stock to be acquired upon
exercise of this Option in a “net exercise” of this Option) having a fair market
value equal to the purchase price of such Shares, (ii) by delivery to the
Company of a promissory note, in form and substance acceptable to the Board, in
principal amount equal to the purchase price of such Shares, or (iii) any
combination of the above. 

 

The delivery of certificates representing the Option Shares will be contingent
upon the Company’s receipt from the Optionee of full payment for the Option
Shares, as set forth above and any agreement, statement or other evidence that
the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Options under the Plan and any subsequent
resale of the shares of Stock will be in compliance with the applicable laws and
regulations.

 

Certificates for the shares of Stock purchased upon exercise of this Stock
Option shall be issued and delivered to the Optionee upon compliance, to the
satisfaction of the Administrator, with all requirements under the applicable
laws or regulations in connection with such issuance and with the requirements
hereof and of the Plan.  The determination of the Administrator as to such
compliance shall be final and binding on the Optionee.  The Optionee shall not
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Stock Option unless and until
this Stock Option shall have been exercised pursuant to the terms hereof, the
Company shall have issued and delivered the shares to the Optionee, and the
Optionee’s name shall have been entered as the stockholder of record on the
books of the Company.  Thereupon, the Optionee shall have full voting, dividend
and other ownership rights with respect to such shares of Stock.

 

The minimum number of shares with respect to which this Option may be exercised
at any one time shall be 100 shares, unless the number of shares with respect to
which this Option is being exercised is the total number of shares subject to
exercise under this Option at the time.

 

3.             Termination of Employment or Death of Optionee.  The Option, as
to any Shares not theretofore purchased, shall terminate on the earlier of the
Expiration Date or 30 days after the Optionee is no longer employed by the
Company or a Subsidiary (as defined in the Plan); provided, however, that if
such termination of employment results from (i) the Optionee’s death or
disability, the Option may be exercised as to vested Shares as of the date of
such termination of employment within three (3) months thereafter (but in no
event later than the Expiration Date) by the Optionee’s executors,
administrators, personal representatives, or any person or persons to whom the
Option may be transferred by will or by the laws of descent and distribution,
but only to the extent that the Optionee was entitled to exercise the Option at
the time of such termination of Optionee’s employment or (ii) the Optionee’s
termination for Cause (as defined below), the Option (as to all vested and
unvested Shares) shall immediately terminate and be of no further force or
effect.  The Option does not confer upon the Optionee any right with respect to
continuation of employment by the Company, nor shall it interfere with any right
of the Company to terminate such employment at any time or any employee’s
“employee-at-will” status.

 

“Cause” as such term relates to the termination of any person means the
occurrence of one or more of the following:  (i) such person is convicted of,
pleads guilty to, or confesses to any felony or any act of fraud,
misappropriation or embezzlement, (ii) such person engages in a

 

2

--------------------------------------------------------------------------------


 

fraudulent act to the material damage or prejudice of the Company or any
Subsidiary or in conduct or activities materially damaging to the property,
business or reputation of the Company or any Subsidiary, (iii) any material act
or omission by such person involving malfeasance or negligence in the
performance of such person’s duties to the Company or any Subsidiary to the
material detriment of the Company or any Subsidiary, which has not been
corrected by such person within 30 days after written notice from the Company of
any such act or omission, (iv) failure by such person to comply in any material
respect with the terms of his employment agreement, if any, or any written
policies or directives of the Board, which has not been corrected by such person
within 30 days after written notice from the Company of such failure, or (v)
material breach by such person of his noncompetition agreement with the Company,
if any.

 

4.             Shares.  The Shares that are the subject of the Option are shares
of the Common Stock, $.01 par value, of the Company as constituted on the date
of the Option, subject to adjustment as provided in Section 3 of the Plan.

 

5.             Effect of Certain Transactions.  If (i) the Company is merged
into or consolidated with another corporation and the Company is not the
surviving corporation, (ii) one or more corporations are merged into the Company
which continues as the surviving corporation and the stockholders of the Company
immediately prior to the transaction own less than a majority of its outstanding
Common Stock immediately after the transaction, or shares of Common Stock of the
Company are converted into cash, securities or property other than shares of
Common Stock of the Company, or (iii) the Company is liquidated, dissolved, or
sells or otherwise disposes of all or substantially all of its assets to another
entity while any portion of the Option remains unexercised and unexpired, then
in any of such transactions the Board may, in its sole discretion, take one or
more of the following actions:

 

(a)           The Compensation Committee of the Board (the “Committee”) may
cancel the Option as of the effective date of any such transaction, provided
that notice of such cancellation shall be given to the Optionee at least 15 days
prior to the effective date of such transaction, and the Optionee shall have the
right to exercise so much of the Option as is exercisable during said 15-day
period, including Options which become exercisable due to acceleration of
vesting, if any, by the Board;

 

(b)           The Committee may (i) cancel the Option as to unvested Shares as
of the effective date of the transaction and (ii) provide for the repurchase of
unexercised Options as to vested Shares as of the effective date of such
transaction by the Company on the effective date of such transaction for the
same cash, securities or other property received with respect to each
outstanding Share in the transaction by the stockholders of the Company, less
the exercise price of the Option;

 

(c)           The Committee may provide for the voluntary exchange of the Option
on the effective date of such transaction for an option or other rights granted
by a successor corporation on terms reasonably acceptable to the Optionee; or

 

The Committee may provide that after the effective date of such transaction, the
Optionee shall be entitled upon exercise of the Option as to any vested Shares
to receive in lieu of each Share purchasable under the Option the same cash,
securities or other property received with respect

 

3

--------------------------------------------------------------------------------


 

each outstanding Share in the transaction by the stockholders of the Company.

 

Notwithstanding the foregoing provisions of this Agreement, the vesting of this
Option shall accelerate and this Option shall be fully vested and exercisable
with respect to all               Shares upon (x) the sale, lease or other
disposition of all or substantially all of the Company’s assets or (y) the
merger, consolidation or reorganization of the Company with another entity where
the beneficial owners of the Company’s outstanding capital stock immediately
prior to such transaction hold less than fifty-one percent (51%) of the voting
power of the outstanding capital stock of the surviving or combined entity
immediately after such transaction and the termination of the Optionee if (i)
such termination occurs within 24 months of (x) or (y) above and (ii) such
termination is either by the Company, its subsidiaries or a successor entity
without Cause or by the Optionee for Good Reason (as defined below).

 

For purposes of this Section 5, “Good Reason” shall mean that Optionee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:  (A) a substantial diminution or
other substantive adverse change, not consented to by Optionee, in the nature or
scope of Optionee’s responsibilities, authorities, powers, functions or duties;
(B) an involuntary reduction in Optionee’s annual base salary except for
across-the-board reductions similarly affecting all or substantially all
management employees; (C) a breach by the Company of any of its other material
obligations under this Agreement and the failure of the Company to cure such
breach within thirty (30) days after written notice thereof by Optionee; or (D)
the involuntary relocation of the Company’s offices at which Optionee is
principally employed or the involuntary relocation of the offices of Optionee’s
primary workgroup to a location more than 30 miles from such offices, or the
requirement by the Company that Optionee be based anywhere other than the
Company’s offices at such location on an extended basis, except for required
travel on the Company’s business to an extent substantially consistent with
Optionee’s business travel obligations.  “Good Reason Process” shall mean that
(i) Optionee reasonably determines in good faith that a “Good Reason” event has
occurred; (ii) Optionee notifies the Company in writing of the occurrence of the
Good Reason event; (iii) Optionee cooperates in good faith with the Company’s
efforts, for a period not less than ninety (90) days following such notice, to
modify Optionee’s employment situation in a manner acceptable to Optionee and
Company; and (iv) notwithstanding such efforts, one or more of the Good Reason
events continues to exist and has not been modified in a manner acceptable to
Optionee.  If the Company cures the Good Reason event in a manner acceptable to
Optionee during the ninety (90) day period, Good Reason shall be deemed not to
have occurred.

 

6.             Status of the Option.  This Option is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), but the Company does not represent or warrant that this
Option qualifies as such.  The Optionee should consult with his or her own tax
advisors regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements.

 

7.             Transferability.   This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionees’s lifetime, only by the
Optioneee, and thereafter, only by the Optionee’s legal representative or
legatee.

 

4

--------------------------------------------------------------------------------


 

8.             Miscellaneous.  Notices hereunder shall be mailed or delivered to
the Company as principal place of business, 84 October Hill Road, Holliston, MA
01746 and shall be mailed or delivered to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.

 

 

 

Harvard Bioscience, Inc.

 

 

 

 

 

By:

 

 

 

Name:

Bryce Chicoyne

 

Title:

Chief Financial Officer

 

The foregoing Option is hereby acceptable and its terms and conditions are
hereby agreed to.

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

5

--------------------------------------------------------------------------------